Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 07/28/2020, has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 17 of U.S. Patent No. 10,764,714. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 11 and 19 of the current application are included in claims 1, 14 and 17 of U.S. Patent No. 10,764,714 with obvious wording variation (see the table below as an example).
claims 1, 11 and 19 of the Instant Application
claims 1, 14 and 17 of The US Patent 10,764,714
1. A mobile device, comprising:
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:

predicting a destination location where the mobile device is headed based on a current location of the mobile device and movement data regarding a direction of movement of the mobile device;

identifying, in an application data store, an application that is relevant to the destination location and not stored in the memory of the mobile device; and

downloading the application prior to a time predicted for arrival of the mobile device at the destination location.
 































A method, comprising:

determining, by a mobile device comprising a processor, a destination location associated with the mobile device based on a current location of the mobile device and movement data regarding a direction of movement of the mobile device;

selecting, by the mobile device from an application datastore, an application that is relevant to the destination location and not stored in memory of the mobile
device; and

downloading, by the mobile device, the application prior to a predicted arrival of the mobile device at the destination location.





































19. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of a mobile device, facilitate performance of operations, comprising:

predicting a destination location for the mobile device based on a current
location of the mobile device and movement data regarding a direction of movement
of the mobile device;

identifying an application represented by information in an application data
store that is relevant to the destination location and not stored in memory of the
mobile device; and

downloading the application prior to a time associated with arrival of the mobile device at the destination location.
 A mobile device, comprising: 
a processor;  and a memory that stores 
executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 

determining context data indicative of a 
context of the mobile device, wherein determining the context data comprises: 
predicting a destination location where the mobile device is headed based on the location data, the mobility state data, and directional movement data regarding a direction of movement of the mobile device;  

identifying a first application associated with a defined degree of relevance to the context of the mobile device based on the context data;  adapting graphical elements of a home graphical user interface displayed at the mobile device to comprise a shortcut  icon for the first application based on the defined degree of relevance, wherein the adapting comprises displaying the shortcut icon at a first position 
in the home graphical user interface determined to facilitate a more efficient 
selection of the shortcut icon relative to a second position in the home  graphical user interface when the mobile device is handheld and operated under the mobility state;  sending the context data to an application server 
associated with the first application;  and in response to the sending,  receiving an update for the first application determined based on the context  data;  

identifying a second application in an application datastore that is relevant to the destination location and not stored in the memory of the mobile device;  and 

downloading the second application prior to arrival of the mobile device at the destination location based on the identifying the second 
application.
 


A method, comprising: 

determining, by a mobile device comprising a 
processor, context data indicative of a change in a context of the mobile device from a first context to a second context, wherein determining the context data comprises: 

determining a change in a location of the mobile device from a first location to a second location, determining a mobility state of the mobile device and determining a current time of operation of the mobile device, and predicting a destination location where the mobile device is headed based on the location data, the mobility state data, and directional movement data regarding a direction of movement of the mobile device; 

in response to determining the context data, identifying by the mobile device a first application associated with a defined degree of relevance to the second context of the mobile device based on the context data;  adapting, by the mobile device, graphical elements of a home graphical user interface displayed at the 
mobile device to comprise a shortcut icon for the first application based on the defined degree of relevance, wherein the adapting comprises displaying the shortcut icon at a first position in the home graphical user interface 
determined to facilitate a more efficient selection of the shortcut icon relative to a second position in the home graphical user interface when the mobile device is held and operated under the mobility state;  providing the context data to an application server associated with the first application;  

based on the providing, receiving an update for the first application determined based on the context data;  

identifying a second application in an 
application datastore that is relevant to the destination location and not stored in the memory of the mobile device;  and 

downloading the second application prior to arrival of the mobile device at the destination location based on the identifying the second application. 



17.  A non-transitory readable storage medium, comprising executable instructions that, when executed by a processor of a mobile device, facilitate performance of operations, comprising: 

determining context data indicative of a 
change in a context of the mobile device from a first context to a second context, wherein determining the context data comprises: determining a change in a location of mobile device from a first location to a second location, determining a mobility state of the mobile device and determining a current 
time of operation of the mobile device, and predicting a destination location where the mobile device is headed based on the change in the location, the mobility state data, and directional movement data regarding a direction of movement of the mobile device;  

inferring, based on the context data, that a 
first application comprising a first shortcut icon displayed at a first position in a home graphical user interface of the mobile device has less relevance to the second context than to the first context;  identifying, based on the context data, a second application that has more relevance to the second context than the first application;  


graphical user interface to comprise a second shortcut icon for the second application at the first position;  facilitating transmitting the context data to an application server associated with the second application based on the 
identifying;  based on the transmitting, receiving an update for the second application determined based on the context data;  

identifying a third application in an application datastore that is relevant to the destination 
location and not stored in the memory of the mobile device;  and 

downloading the third application prior to arrival of the mobile device at the destination 
location based on the identifying the third application.


Claim 1 of U.S. Patent No. 10,764,714 includes limitations of independent claim 1 of instant application except “determining context data indicative of a context of the mobile device, wherein determining the context data comprises: determining location data indicative of a current location of the mobile device, mobility state data indicative of a mobility state of the mobile device, and time data indicative of a current time,”, and “identifying a first application associated with a defined degree of relevance to the context of the mobile device based on the context data;  adapting graphical elements of a home graphical user interface displayed at the mobile device to comprise a shortcut  icon for the first application based on the defined degree of relevance, wherein the adapting comprises displaying the shortcut icon at a first position in the home graphical user interface determined to facilitate a more efficient selection of the shortcut icon relative to a second position in the home  graphical user interface when the mobile device is handheld and operated under the mobility state;  sending the context data to an application server associated with the first application;  and in response to the sending,  receiving an update for the first application determined based on the context  data;” (emphasis added).
Nonetheless, the removal of said limitations from claim 1 of the instant application made the claim 1 of instant application a broader version of claim 1 of U.S. Patent No. 10,764,714. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of the U.S. Patent No. 10,764,714.
Claim 14 of U.S. Patent No. 10,764,714 includes limitations of independent claim 11 of instant application except “context data indicative of a change in a context of the mobile device from a first context to a second context, wherein determining the context data comprises:”,  “… determining a current time of operation of the mobile device, and predicting a destination location where the mobile device is headed based on the location data, the mobility state data,”, and “in response to determining the context data, identifying by the mobile device a first application associated with a defined degree of relevance to the second context of the mobile device based on the context data;  adapting, by the mobile device, graphical elements of a home graphical user interface displayed at the mobile device to comprise a shortcut icon for the first application based on the defined degree of relevance, wherein the adapting comprises displaying the shortcut icon at a first position in the home graphical user interface determined to facilitate a more efficient selection of the shortcut icon relative to a second position in the home graphical user interface when the mobile device is held and operated under the mobility state;  providing the context data to an application server associated with the first application; based on the providing, receiving an update for the first application determined based on the context data;” (emphasis added).
Nonetheless, the removal of said limitations from claim 11 of the instant application made the claim 11 of instant application a broader version of claim 14 of U.S. Patent No. 10,764,714. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 11 is not patentably distinct from claim 14 of the U.S. Patent No. 10,764,714.
Claim 17 of U.S. Patent No. 10,764,714 includes limitations of independent claim 19 of instant application except “determining context data indicative of a change in a context of the mobile device from a first context to a second context, wherein determining the context data comprises: determining a change in a location of mobile device from a first location to a second location, determining a mobility state of the mobile device and determining a current time of operation of the mobile device,”,  “inferring, based on the context data, that a first application comprising a first shortcut icon displayed at a first position in a home graphical user interface of the mobile device has less relevance to the second context than to the first context;  identifying, based on the context data, a second application that has more relevance to the second context than the first application;  
adapting graphical elements of the home graphical user interface to comprise a second shortcut icon for the second application at the first position;  facilitating transmitting the context data to an application server associated with the second application based on the identifying;  based on the transmitting, receiving an update for the second application determined based on the context data;”, and “in response to determining the context data, identifying by the mobile device a first application associated with a defined degree of relevance to the second context of the mobile device based on the context data;  adapting, by the mobile device, graphical elements of a home graphical user interface displayed at the mobile device to comprise a shortcut icon for the first application based on the defined degree of relevance, wherein the adapting comprises displaying the shortcut icon at a first position in the home graphical user interface determined to facilitate a more efficient selection of the shortcut icon relative to a second position in the home graphical user interface when the mobile device is held and operated under the mobility state;  providing the context data to an application server associated with the first application; based on the providing, receiving an update for the first application determined based on the context data;” (emphasis added).
Nonetheless, the removal of said limitations from claim 19 of the instant application made the claim 19 of instant application a broader version of  claim 17 of U.S. Patent No. 10,764,714. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 19 is not patentably distinct from claim 17 of the U.S. Patent No. 10,764,714.
This is a nonstatutory obviousness double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 8-11 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over LaMarca et al. (US 2014/0171116 Al, hereinafter LaMarca), in view of Gordon et al. (US 2018/0032997 Al, Provisional app. No. 61/711,727, filed on Oct. 9, 2012, hereinafter Gordon).
Regarding claim 1,  LaMarca discloses,  A mobile device (see e.g., Fig. 4, 
Mobile device 404), comprising:
a processor (see e.g., Fig. 4, Mobile device 404, processor(s) 412); and
a memory that stores executable instructions (see e.g., Fig. 4, Mobile device 404, 
memory 410)that, when executed by the processor, facilitate performance of operations, comprising:
predicting a destination location where the mobile device is headed based on a current 
location of the mobile device and movement data regarding a direction of movement of the mobile device (see e.g., “At 202, a mobile device determines its present location using one or more of new or known location awareness approaches”, Fig. 2, [0048] and/or “At 204, the 
identifying, in an application data store, an application that is relevant to the destination 
location (see e.g., “ At 206, the mobile device accesses a database of app associations. The database provides an association between apps and their locations. In addition, the database may provide additional information about contextual factors associated with the apps and/or with locations”, Fig. 2, [0050] and/or “For apps that are associated with a location other than the present location, operations 214 and 216 are performed”, [0052] and/or “If location is the only criterion, then, in some implementations, all the apps associated with a location other than the present location are selected…the selecting may be based, at least in part, upon the contextual factors”, [0059]; Note: “contextual factor may include locations where the user is predicted to be traveling, estimated time/place of arrival…”, [0040]),
downloading the application prior to a time predicted for arrival of the mobile device at the destination location (see e.g., “If location is the only criterion, then, in some implementations, all the apps associated with a location other than the present location are selected. In some implementations the selecting may be based, at least in part, upon the contextual factors”, [0059] and/or “At 216, the mobile device facilitates a change-in-use state of one or more of the selected apps on the mobile device. A change-of-use state here is the same as that discussed for operation 212”, [0060]; Note: “A change-of-use state may include, for example, a change from use to nonuse, from active to inactive, from non-running to running, from installed to uninstalled, from not downloaded

LaMarca fails to explicitly disclose, an application not stored in the memory of the mobile device.
In the same field of endeavor, Gordon discloses, an application not stored in the memory of the mobile device Gordon (see e.g., “If the settings associated with the mobile device permit download, execution, and/or installation of the application associated with the link, it is determined whether the application is already installed and/or whether auto-install is permitted. See decision 606”, Fig. 6, [0217], Prov. [0096] and/or “If it is determined that the application is already installed or is to be automatically installed, the application is downloaded if necessary, and the application is executed. See operation 612”, Fig. 6, [0218], Prov. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of LaMarca with Gordon, in order to determine whether to prompt an action by the platform in connection with a mobile device, based on the action criteria and the information from an application is received by the platform (see Gordon, [0003], Provi. [0002]).
Regarding claim 5, LaMarca and Gordon combined disclose, determining event data regarding an event associated with the destination location (see LaMarca e.g., “Another example of a contextual factor is the type of event happening at a location. For example, HP Pavilion in San Jose is home to the San Jose Sharks ice hockey team, but also hosts various concerts, shows, and events. In addition, a known schedule of events that occur at a particular location may be a contextual factor”, [0043]), and wherein identifying the application is based on the application being associated with the event (see LaMarca e.g., “At 204, the mobile device determines contextual factors of the mobile device”, Fig. 2, [0049] and/or “At 206, the mobile device 
Regarding claim 8, LaMarca and Gordon combined disclose, prior to predicting the destination location, sending, to an application server for a second application, location information identifying the current location of the mobile device based on the second application being associated with the current location (see LaMarca e.g., “At 202, a mobile device determines its present location using one or more of new or known location-awareness approaches.”, [0048] and/or “At 206, the mobile device accesses a database of app associations. The database provides an association between apps and their locations. In addition, the database may provide additional information about contextual factors associated with the apps and/or with locations…the smartphone 110 accesses the database server 160 via a network 150”, [0050] and/or “For apps associated with the present location, operations 210 and 212 are performed. For apps that are associated with a location other than the present location, operations 214 and 216 are performed”, [0052]). 
Regarding claim 9, LaMarca and Gordon combined disclose, wherein the mobile device comprises the second application stored in the memory, and wherein the operations further comprise: receiving an update to the second application based on the sending (see LaMarca e.g., “when the user arrives at a place that he or she has previously visited, the mobile device checks for updates to apps associated with this location and activates those apps”, [0068]; Note: “when a user arrives at a new location that he or she has never visited with the mobile device before, the mobile device determines that this is a place that the user has not visited before. That is, this location is a new location. In one or more implementations, the determination of the place at 
Regarding claim 10, LaMarca and Gordon combined disclose, wherein the mobile device comprises the second application stored in the memory, wherein the second application is associated with a merchant at the current location (see LaMarca e.g., “The database, or part
thereof, can be stored locally on the mobile device itself”, [0050] and/or “The identification of apps that are appropriate for a particular location can also be used more generally to predict
the apps that a user will run/use at any point in the day. As the user traverses the places and routes that he normally travels, the mobile device keeps track of the apps associated with each
location (place/route)”, [0016]), and wherein the operations further comprise:
receiving updated merchant information for the second application based on
the sending (see LaMarca e.g., “At 306, when the user arrives at a place that he or she
has previously visited, the mobile device checks for updates to apps associated with this location and activates those app. In addition, the device may also query the database to find
new or better apps and may inform the user or install/activate them”, Fig. 3, [00689]).
Regarding claim 11, LaMarca discloses,  a method, comprising:
determining, by a mobile device (see e.g., Fig. 4, Mobile device 404), comprising
a processor (see e.g., Fig. 4, Mobile device 404, processor(s) 412), a destination location
associated with the mobile device based on a current location of the mobile device
and movement data regarding a direction of movement of the mobile device (see e.g., “At 202, a mobile device determines its present location using one or more of new or known location awareness approaches”, Fig. 2, [0048] and/or “At 204, the mobile device determines contextual factors of the mobile device”, Fig. 2, [0049]; Note: “contextual factor may include locations 
selecting, by the mobile device from an application datastore, an application that is relevant to the destination location (see e.g., “ At 206, the mobile device accesses a database of app associations. The database provides an association between apps and their locations. In addition, the database may provide additional information about contextual factors associated with the apps and/or with locations”, Fig. 2, [0050] and/or “For apps that are associated with a location other than the present location, operations 214 and 216 are performed”, [0052] and/or “If location is the only criterion, then, in some implementations, all the apps associated with a location other than the present location are selected…the selecting may be based, at least in part, upon the contextual factors”, [0059]; Note: “contextual factor may include locations where the user is predicted to be traveling, estimated time/place of arrival…”, [0040]),
downloading, by the mobile device, the application prior to a predicted arrival of the mobile device at the destination location (see e.g., “If location is the only criterion, then, in some implementations, all the apps associated with a location other than the present location are selected. In some implementations the selecting may be based, at least in part, upon the contextual factors”, [0059] and/or “At 216, the mobile device facilitates a change-in-use state of one or more of the selected apps on the mobile device. A change-of-use state here is the same as that discussed for operation 212”, [0060]; Note: “A change-of-use state may include, for example, a change from use to nonuse, from active to inactive, from non-running to running, from installed to uninstalled, from not downloaded
to downloaded…”, [0054]).

In the same field of endeavor, Gordon discloses, an application not stored in memory of the mobile device Gordon (see e.g., “If the settings associated with the mobile device permit download, execution, and/or installation of the application associated with the link, it is determined whether the application is already installed and/or whether auto-install is permitted. See decision 606”, Fig. 6, [0217], Prov. [0096] and/or “If it is determined that the application is already installed or is to be automatically installed, the application is downloaded if necessary, and the application is executed. See operation 612”, Fig. 6, [0218], Prov. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of LaMarca with Gordon, in order to determine whether to prompt an action by the platform in connection with a mobile device, based on the action criteria and the information from an application is received by the platform (see Gordon, [0003], Provi. [0002]).
Regarding claim 15, LaMarca and Gordon combined disclose, determining event data regarding an event associated with the destination location (see LaMarca e.g., “Another example of a contextual factor is the type of event happening at a location. For example, HP Pavilion in San Jose is home to the San Jose Sharks ice hockey team, but also hosts various concerts, shows, and events. In addition, a known schedule of events that occur at a particular location may be a contextual factor”, [0043]), and wherein selecting the application is based on the application being associated with the event (see LaMarca e.g., “At 204, the mobile device determines contextual factors of the mobile device”, Fig. 2, [0049] and/or “At 206, the mobile device accesses a database of app associations. The database provides an association between apps and 
Regarding claim 16, LaMarca and Gordon combined disclose, prior to predicting the destination location, communicating, by the mobile device, location information, identifying the current location of the mobile device, to an application server for a second application based on the second application being associated with the current location (see LaMarca e.g., “At 202, a mobile device determines its present location using one or more of new or known location-awareness approaches.”, [0048] and/or “At 206, the mobile device accesses a database of app associations. The database provides an association between apps and their locations. In addition, the database may provide additional information about contextual factors associated with the apps and/or with locations…the smartphone 110 accesses the database server 160 via a network 150”, [0050] and/or “For apps associated with the present location, operations 210 and 212 are performed. For apps that are associated with a location other than the present location, operations 214 and 216 are performed”, [0052]).
Regarding claim 17, LaMarca and Gordon combined disclose, wherein the mobile device comprises the second application stored in the memory, and wherein the method further comprises: receiving, by the mobile device, an update to the second application based on
the communicating. (see LaMarca e.g., “when the user arrives at a place that he or she has previously visited, the mobile device checks for updates to apps associated with this location and activates those apps”, [0068]; Note: “when a user arrives at a new location that he or she has never visited with the mobile device before, the mobile device determines that this is a place that the user has not visited before. That is, this location is a new location. In one or more implementations, the determination of the place at which a user arrives can be predicted before 
Regarding claim 18, LaMarca and Gordon combined disclose, wherein the mobile device comprises the second application stored in the memory, wherein the second application is associated with a merchant at the current location (see LaMarca e.g., “The database, or part
thereof, can be stored locally on the mobile device itself”, [0050] and/or “The identification of apps that are appropriate for a particular location can also be used more generally to predict
the apps that a user will run/use at any point in the day. As the user traverses the places and routes that he normally travels, the mobile device keeps track of the apps associated with each
location (place/route)”, [0016]), and wherein the operations further comprise:
receiving, by the mobile device, updated merchant information for the second application based on the communicating (see LaMarca e.g., “At 306, when the user arrives at a place that he or she has previously visited, the mobile device checks for updates to apps associated with this location and activates those app. In addition, the device may also query the database to find new or better apps and may inform the user or install/activate them”, Fig. 3, [00689]).
Regarding claim 19,  LaMarca discloses,  a non-transitory machine-readable medium, 
comprising executable instructions that, when executed by a processor (see e.g., Fig. 4, Mobile device 404, processor(s) 412) of a mobile device (see e.g., Fig. 4, Mobile device 404), facilitate performance of operations, comprising:
predicting a destination location for the mobile device based on a current location of the mobile device and movement data regarding a direction of movement of the mobile device (see e.g., “At 202, a mobile device determines its present location using one or more of new or known location awareness approaches”, Fig. 2, [0048] and/or “At 204, the mobile device determines 
identifying an application represented by information in an application data store that is relevant to the destination location (see e.g., “ At 206, the mobile device accesses a database of app associations. The database provides an association between apps and their locations. In addition, the database may provide additional information about contextual factors associated with the apps and/or with locations”, Fig. 2, [0050] and/or “For apps that are associated with a location other than the present location, operations 214 and 216 are performed”, [0052] and/or “If location is the only criterion, then, in some implementations, all the apps associated with a location other than the present location are selected…the selecting may be based, at least in part, upon the contextual factors”, [0059]; Note: “contextual factor may include locations where the user is predicted to be traveling, estimated time/place of arrival…”, [0040]),
downloading the application prior to a time associated with arrival of the mobile device at the destination location (see e.g., “If location is the only criterion, then, in some implementations, all the apps associated with a location other than the present location are selected. In some implementations the selecting may be based, at least in part, upon the contextual factors”, [0059] and/or “At 216, the mobile device facilitates a change-in-use state of one or more of the selected apps on the mobile device. A change-of-use state here is the same as that discussed for operation 212”, [0060]; Note: “A change-of-use state may include, for example, a change from use to nonuse, from active to inactive, from non-running to running, from installed to uninstalled, from not downloaded

LaMarca fails to explicitly disclose, an application not stored in the memory of the mobile device.
In the same field of endeavor, Gordon discloses, an application not stored in the memory of the mobile device Gordon (see e.g., “If the settings associated with the mobile device permit download, execution, and/or installation of the application associated with the link, it is determined whether the application is already installed and/or whether auto-install is permitted. See decision 606”, Fig. 6, [0217], Prov. [0096] and/or “If it is determined that the application is already installed or is to be automatically installed, the application is downloaded if necessary, and the application is executed. See operation 612”, Fig. 6, [0218], Prov. [0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of LaMarca with Gordon, in order to determine whether to prompt an action by the platform in connection with a mobile device, based on the action criteria and the information from an application is received by the platform (see Gordon, [0003], Provi. [0002]).
Claims 2, 12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over LaMarca, in view of Gordon as applied to claims 1, 11 and 19, in view of OH et al. (US 2012/0101903 Al, hereinafter Oh).
	Regarding claim 2, LaMarca and Gordon combined fail to explicitly disclose, wherein predicting the destination location is further based on a mobility state of the mobile device.
In the same field of endeavor, Oh discloses wherein predicting the destination location is further based on a mobility state of the mobile device (see e.g., “The user operational contextual information is associated with user's body operations and includes user action contextual 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of LaMarca and Gordon with Oh, in order for intelligent advertising services based on mobile user contextual matching and improving an advertisement exposure effect by actively collecting and analyzing mobile device user’s contextual data (see Oh paragraph [0002]).
Regarding claim 12, LaMarca and Gordon combined fail to explicitly disclose, wherein determining the destination location is further based on a mobility state of the mobile device.
In the same field of endeavor, Oh discloses wherein determining the destination location is further based on a mobility state of the mobile device (see e.g., “The user operational contextual information is associated with user's body operations and includes user action contextual information (e.g., running, walking, stopping states), movement contextual information (e.g., movement speed and movement direction)...”, [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of LaMarca and Gordon with Oh, in order for intelligent advertising services based on mobile user contextual matching and improving an advertisement exposure effect by actively collecting and analyzing mobile device user’s contextual data (see Oh paragraph [0002]).
Regarding claim 20, LaMarca and Gordon combined fail to explicitly disclose, wherein
determining the destination location is further based on a mobility state of the mobile device.
In the same field of endeavor, Oh discloses wherein determining the destination location is further based on a mobility state of the mobile device. (see e.g., “The user operational 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of LaMarca and Gordon with Oh, in order for intelligent advertising services based on mobile user contextual matching and improving an advertisement exposure effect by actively collecting and analyzing mobile device user’s contextual data (see Oh paragraph [0002]).
Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over LaMarca, in view of Gordon as applied to claims 1 and 11, in view of Avadhanam et al. (US 2013/0191397 A1, hereinafter Avadhanam).
Regarding claim 3, LaMarca and Gordon combined fail to explicitly disclose, wherein predicting the destination location is further based on a current time of day.
In the same field of endeavor, Avadhanam discloses wherein predicting the destination location is further based on a current time of day (see e.g., “Time context information associated with apps can include at least any of the following: seconds, minutes, hours, days, weeks, months, years, decades, and centuries. More specific examples include happy hour, 9 am, wake up, lunch, sunset, weekend, Valentine's Day, the third week of being unemployed, and a first wedding anniversary, to name a few. Time context information can be absolute (e.g., 11:11 pm on Nov. 11, 2011 or midnight on January 1), can be a range (e.g., 5 pm to 8 pm), or can be related to a given event (e.g., ten minutes before the KISS concert or within ten hours after the start of Black Friday)”, [0024]).

Regarding claim 13, LaMarca and Gordon combined fail to explicitly disclose, wherein determining the destination location is further based on a current time of day.
In the same field of endeavor, Avadhanam discloses wherein determining the destination location is further based on a current time of day (see e.g., “Time context information associated with apps can include at least any of the following: seconds, minutes, hours, days, weeks, months, years, decades, and centuries. More specific examples include happy hour, 9 am, wake up, lunch, sunset, weekend, Valentine's Day, the third week of being unemployed, and a first wedding anniversary, to name a few. Time context information can be absolute (e.g., 11:11 pm on Nov. 11, 2011 or midnight on January 1), can be a range (e.g., 5 pm to 8 pm), or can be related to a given event (e.g., ten minutes before the KISS concert or within ten hours after the start of Black Friday)”, [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of LaMarca and Gordon with Avadhanam, in order to determine the mobility state of the users device and ranking of the application based on the context information which includes location, time and mobility state of the user terminal to provide user with the applications most relevant to user and their interest or circumstances of the user (see Avadhanam paragraph, [0007]).
Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over LaMarca, in view of Gordon as applied to claims 1 and 11, in view of Landschaft et al. (US 2008/0263024 A1, hereinafter Landschaft).
Regarding claim 4, LaMarca and Gordon combined fail to explicitly disclose, determining a place of business associated with the destination location, and
wherein identifying the application is based on the application being associated with
the place of business.
In the same field of endeavor, Landschaft discloses determining a place of business associated with the destination location (see e.g., “a user in his or her business office will be
offered a menu of application choices consistent with that location. On the other hand ,
when the user is at home, the menu of applications from which a choice can be made will be quite different and consist of applications most often selected at that location’, [0007); and
wherein identifying the application is based on the application being associated with the place of business (see e.g., “a user in his or her business office will be offered a menu of application choices consistent with that location. On the other hand, when the user is at home, the menu of applications from which a choice can be made will be quite different and consist of applications most often selected at that location’, [0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of LaMarca and Gordon with Landschaft, in order for a portable electronic device where available software applications are ranked based on an associated location or position and a method of using the same (see Landschaft paragraph, [0001]).
Regarding claim 14, LaMarca and Gordon combined fail to explicitly disclose, determining a place of business associated with the destination location, and
wherein selecting the application is based on the application being associated with the
place of business.
In the same field of endeavor, Landschaft discloses determining a place of business associated with the destination location (see e.g., “a user in his or her business office will be
offered a menu of application choices consistent with that location. On the other hand ,
when the user is at home, the menu of applications from which a choice can be made will be quite different and consist of applications most often selected at that location’, [0007), and
wherein selecting the application is based on the application being associated with the place of business (see e.g., “a user in his or her business office will be offered a menu of application choices consistent with that location. On the other hand , when the user is at home, the menu of applications from which a choice can be made will be quite different and consist of applications most often selected at that location’, [0007).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of LaMarca and Gordon with Landschaft, in order for a portable electronic device where available software applications are ranked based on an associated location or position and a method of using the same (see Landschaft paragraph, [0001]).
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over LaMarca, in view of Gordon as applied to claim 1, in view of Tsuda et al. (US 2012/0302218 A1, hereinafter Tsuda).
Regarding claim 6, LaMarca and Gordon combined fail to explicitly disclose, determining a schedule of a user of the mobile device; and
predicting the destination location based on the schedule.
In the same field of endeavor, Tsuda discloses determining a schedule of a user of the mobile device (see e.g., “As well as the prediction method of predicting the movement route and 
a destination only using the past movement history, it is possible to use a method of calculating the future schedule by analyzing personal content items such as a schedule, an electronic mail, and a memo note and predicting the destination”, [0244]); and
predicting the destination location based on the schedule(see e.g., “As well as the prediction method of predicting the movement route and a destination only using the past movement history, it is possible to use a method of calculating the future schedule by analyzing personal content items such as a schedule, an electronic mail, and a memo note and predicting the destination”, [0244]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of LaMarca and Gordon with Tsuda, in order for predicting the destination by analyzing the content of personal schedule, an electronic email or a memo note (see Tsuda paragraph, [0244]).
Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over LaMarca, in view of Gordon, in view of Tsuda as applied to claim 6, in view of Engel et al. (US 2011/0029385 A1, hereinafter Engel).
Regarding claim 7, LaMarca, Gordon and Tsuda combined fail to explicitly disclose, wherein determining the schedule comprises accessing a calendar application of the mobile device.

entries in such calendar.”, [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of LaMarca , Gordon and Tsuda with Engel, in order to predict, the future destination, future routes to those destination and needs associated with entries in such calendar (see Engel paragraph, [0078]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/FARID SEYEDVOSOGHI/            Examiner, Art Unit 2645